Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 08/11/2021 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.
Claim Objections
Claims 7, 8, and 11 are objected to for containing otherwise allowable subject matter but being written in dependent format. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 20x10-7K-1 to about 160x10-7K-1, and the claim also recites 30x10-7K-1 to about 55x10-7K-1 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim will be interpreted as reciting 30x10-7K-1 to about 55x10-7K-1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 20x10-7K-1 to about 160x10-7K-1, and the claim also recites 30x10-7K-1 to about 55x10-7K-1 which is the narrower statement of the -7K-1 to about 55x10-7K-1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonebarger (US3485644, hereinafter referred to as Schonebarger).
Regarding claim 1, Schonebarger discloses a glass-ceramic article, comprising: an article having a glass-ceramic composition (see Schonebarger at col. 2, lines 59-61, disclosing glass batches from which ceramic articles may be produced), the composition comprising: SiO2 from about 45% to about 65% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 58.23 wt. % SiO2), Al2O3 from about 14% to about 28% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which 2O3), TiO2 from about 2% to about 4% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.75 wt. % TiO2), ZrO2 from about 3% to about 4.5% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.51 wt. % ZrO2), MgO from about 4.5% to about 12% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 8.51 wt. % MgO), and ZnO from about 0.1 to about 4% (by weight of oxide) (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.97 wt. % ZnO); wherein the article comprises a coefficient of thermal expansion (CTE) of about 20 x 10-7 K-1 to about 160 x 10-7 K-1, as measured over a temperature range from 25°C to 300°C (see Schonebarger at Col. 2, lines 27-28, disclosing the coefficients of thermal expansion ranges between 34x10-7/C°C and 125x10-7/°C.
Regarding claim 4, Schonebarger discloses the composition further comprises at least one of: BaO from greater than 0% to about 8% (by weight of oxide) (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 0 wt. % BaO); and SnO2 from greater than 0% to about 2% (by weight of oxide) (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 0 wt. % SnO2
Regarding claim 5, Schonebarger discloses the composition is substantially free of alkali metals (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 0% alkali metals).
Regarding claim 6, Schonebarger discloses a glass-ceramic article, comprising: an article having a glass-ceramic composition (see Schonebarger at col. 2, lines 59-61, disclosing glass batches from which ceramic articles may be produced), the composition comprising: SiO2 from about 45% to about 65% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 58.23 wt. % SiO2), Al2O3 from about 14% to about 28% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 20.08 wt. % Al2O3), TiO2 from about 2% to about 4% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.75 wt. % TiO2), ZrO2 from about 3% to about 4.5% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.51 wt. % ZrO2), MgO from about 5% to about 12% (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 8.51 wt. % MgO), and ZnO from about 0.1 to about 4% (by weight of oxide) (see Schonebarger at Table IX, Ex. 33, disclosing an example of a glass which comprises 3.97 wt. % ZnO); wherein the article further comprises at least one of a β-quartz crystalline phase and an α-quartz 
Claim Rejections - 35 USC § 102 or §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schonebarger (US3485644, hereinafter referred to as Schonebarger).
Regarding claim 3 and 10, while Schonebarger does not explicitly disclose the article further comprises at least one of: an optical transmittance of at least about 75% at a wavelength of 1060 nm, as measured through a sample having a thickness of about 1 mm or less; and an elastic modulus from about 80 GPa to about 140 GPa, these are properties inherent upon the composition. The composition disclosed by Schonebarger is sufficiently similar to the claimed composition as detailed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schonebarger (US3485644, hereinafter referred to as Schonebarger).
Regarding claims 2 and 9, Schonebarger discloses the article is further characterized by a coefficient of thermal expansion (CTE) range defined from a lower end to an upper end, as measured over a temperature range from 25°C to 300°C, and further wherein the lower end is about 30x10-7K-1 and the upper end is from about 55x10-7K-1 (see Schonebarger at Col. 2, lines 27-28, disclosing the coefficients of thermal expansion ranges between 34x10-7/°C and 125x10-7/°C, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Allowable Subject Matter
Claims 7-8 and 11 contain subject matter which appears to be allowable over the closest prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731